DETAILED ACTION
The response to Application Ser. No. 16/864,554 filed on February 23, 2021, has been entered. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the nonstatutory double patenting rejection of Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 in view of Claims 1, 3, 5-6, 10, 12 and 14 of Issued Patent US 10,666,590 B2 have been fully considered by the Examiner but are not persuasive.
Specifically, on page 8 of the response filed February 23, 2021, Applicant requests the double patenting rejection be held in abeyance until no further issues remain. The Examiner respectfully disagrees. MPEP § 804 I B 1 states, in part:
“A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	In the present case, the claims of the instant application are not identical to, but are not patentably distinct from the claims of the Issued Patent because the claims of the instant application would have been obvious over the claims of the Issued Patent. The nonstatutory double patenting rejection is maintained. Applicant is reminded that a proper response to a nonstatutory double patenting rejection is either a reply showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer.

The arguments with respect to the rejection of Claims 8, 13, and 14 under 35 U.S.C. 102(a)(2) and Claims 1-7, 9-12 and 15-20 35 U.S.C. 103 have been fully considered by the Examiner and are persuasive.
	Specifically, on pages 9-10 of the response filed February 23, 2021, Applicant argues, “Those skilled in the art will recognize that an output value of a hash function is not remotely the same as a private key. Any person skilled in the art recognizes that a private key is used to encrypt information; in comparison, the output of a hash function is not used to encrypt anything but is instead the result of information encrypted using a 
	Additionally, the subsequent digital signing of the field value using the encryption key is not equivalent to the claimed hashing operation. This is because the inputs provided to the encryption key in Mahajan are not equivalent to the inputs provided to the hash function in claim 8, as provided above.”
	The Examiner agrees. New grounds of rejection under 35 U.S.C. 103 are set forth in this Office Action. As the new grounds of rejection under 35 U.S.C. 103 are not necessitated by amendment, this Office Action is made Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-10, 13-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Claims 1, 3, 5-6, 9-10 and 13-14 of Issued Patent US 10,666,590 B2. 

Instant Application
Issued Patent
16/864,554
US 10,666,590 B2
1. A method, comprising:
1. A method, comprising:
identifying, by a message management service, a copy of a message to be sent to one or more recipients;
receiving a request, at a server of a message management service, to send a message drafted in a client application executing on a client device, wherein the request includes a copy of the message;
concatenating an item of message-specific information and a private key, wherein the item of message-specific information includes at least a portion of the copy of the message;
concatenating an item of message-specific information and a private key;
generating, via a hash function, a cryptographic hash value using the concatenated data as input;
generating, by the server, a sent-message identifier for the copy of the message, wherein the sent-message identifier indicates that the message was sent using the message management service, and wherein the sent-message identifier includes a cryptographic hash value generated using the concatenated data corresponding to the message management service as input to a hash function that generates the hash value, wherein the item of message-specific information includes at least a portion of the copy of the message content;
generating, by the message management service, a sent-message identifier for the copy of the message, wherein the sent-message identifier indicates that the message was sent using the message management service, and wherein the sent-message identifier includes the cryptographic hash value;


adding, by the server, the sent-message identifier to the copy of the message;
sending, by the message management service, the copy of the message, including the sent-message identifier, to a message provider to be sent to the one or more recipients.
sending, by the server, the copy of the message, including the sent-message identifier, to a message provider to be sent to one or more recipients;
2. The method of claim 1, further comprising:

generating, by the message management service, a thread identifier for the message; and
generating, by the server, a thread identifier for the message;
adding, by the message management service, the thread identifier to the message before sending the message to the message provider.
adding the thread identifier to the message before sending the message to the message provider;
3. The method of claim 2, further comprising:


after the message has been sent by the message provider, retrieving the message, by the message management service, from the message provider;
identifying, by the message management service, a child message associated with the message by locating the thread identifier in the child message;
analyzing the message to determine a thread identifier and the sent-message identifier;
generating a second sent-message identifier for the child message, wherein the second sent-message identifier for the child message includes a hash value generated using the item of message-specific information and the private key; and
generating a second sent-message identifier for the message, wherein the second sent-message identifier for the message includes a hash value generated using the item of message-specific information and the private key; and
determining whether the thread identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the thread identifier is valid if the sent-message identifier matches the second sent-message identifier.
determining whether the thread identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the thread identifier is valid if the sent-message identifier matches the second sent-message identifier.

 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “generating, by the message management service, a sent-message identifier for the copy of the message, wherein the sent-message identifier indicates that the message was sent using the message management service, and wherein the sent-message identifier includes the cryptographic hash value” in lines 8-11. The relationship between “the copy of the message” and “the message” is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between the terms “the copy of the message” and “the message” or whether the terms are being used interchangeably to refer to the same element.
Dependent Claims 2-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
For examination purposes, the terms “the copy of the message” and “the message” are interpreted as referring to the same element.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 16-20 are rejected for the reasons presented above with respect to rejected Claim 15 in view of their dependence thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engert, Pub. No. US 2012/0066598 A1, in view of Brosnan et al., Pub. No. US 2004/0092310 A1, hereby “Brosnan”.

Regarding Claim 1, Engert discloses “A method (Engert paragraph 13: a method for verifying the authenticity of a sender of an electronic message), comprising:
identifying, by a message management service, a copy of a message to be sent to one or more recipients (Engert figs. 1, 2 and 4 and paragraphs 30 and 44-45: message manager 205 of message-salt agent system 200, i.e., a message management service, receives message data 245 of an electronic message to be sent to a recipient);” and
“generating, via a hash function, a cryptographic hash value... (Engert figs. 1, 2 and 4 and paragraphs 31-32 and 45-46: hash generator 210 uses a hash algorithm to calculate a salt hash value for the electronic message using a salt key of the sender, i.e., a private key, and at least some of message data 245, i.e., an item of message-specific information including at least a portion of the copy of the message);
(Engert figs. 1, 2 and 4 and paragraphs 31-33 and 46: message manager 205 adds the generated salt hash value, i.e., a sent-message identifier including the cryptographic hash value, to an email header);
adding, by the message management service, the sent-message identifier to the copy of the message (Engert figs. 1, 2 and 4 and paragraphs 33 and 46: message manager 205 adds the email header including the salt hash value to message data 245 to generate the electronic message); and
sending, by the message management service, the copy of the message, including the sent-message identifier, to a message provider to be sent to the one or more recipients (Engert figs. 1, 2 and 4 and paragraphs 17, 33 and 46: message manager 205 sends the electronic message including the salt hash value to the recipient via an email provider, i.e., a message provider).”
However, while Engert discloses that the salt hash value is calculated using the salt key of the sender and at least some of the message data (Engert paragraphs 19, 31 and 46), Engert does not explicitly disclose “concatenating an item of message-specific information and a private key, wherein the item of message-specific information includes at least a portion of the copy of the message; and
generating, via a hash function, a cryptographic hash value using the concatenated data as input (emphasis added)”.
In the same field of endeavor, Brosnan discloses a method of identifying a message sender using a verification signature attached to a message, wherein the (Brosnan fig. 4 and paragraphs 41, 58 and 61: an identifier or secret value is appended to the message contents) and applying a one-way computational algorithm, i.e., a hash function, to the appended contents (Brosnan figs. 4 and 9 and paragraphs 41, 59-63 and 84: a one-way computational algorithm is applied to the message contents and appended identifier).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert to generate the salt hash value by appending the salt key of the sender to at least some of the message data and applying the hash algorithm to the appended contents as taught by Brosnan because doing so constitutes applying a known technique (generating a verification signature for a message by applying a one-way computational function to a secret value appended to at least some message data) to known devices and/or methods (a method for verifying the authenticity of a sender of an electronic message) ready for improvement to yield predictable and desirable results (generation of the salt hash value from the salt key appended to at least some of the message data). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Engert and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “retrieving the message, by the message management service, from the message provider (Engert figs. 1, 2 and 5 and paragraphs 34 and 48-49: message manager 205 receives an incoming electronic message including a salt hash value);
(Engert figs. 1, 3 and 6 and paragraphs 34, 37-38 and 53-55: hash generator 310 of message-salt verification system 300 uses a hash algorithm to calculate a salt hash value for the electronic message using the salt key of the sender and at least some of the message data 245, i.e., a second item of message-specific information); and
determining that the second sent-message identifier is valid by comparing the sent-message identifier to the second sent-message identifier, wherein the second item of message-specific information is valid if the sent-message identifier matches the second sent-message identifier (Engert figs. 1, 3 and 6 and paragraphs 35, 39 and 56: verification manager 305 compares the locally generated salt hash value to the salt hash value included in the header of the electronic message that was received and determines the electronic message is valid when the salt hash values match).”

Regarding Claim 5, the combination of Engert and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “retrieving the message, by the message management service, from the message provider (Engert figs. 1, 2 and 5 and paragraphs 34 and 48-49: message manager 205 receives an incoming electronic message including a salt hash value);
generating a second sent-message identifier for the message, wherein the second sent-message identifier for the message includes a second hash value generated using a second item of message-specific information and the private key (Engert figs. 1, 3 and 6 and paragraphs 34, 37-38 and 53-55: hash generator 310 of message-salt verification system 300 uses a hash algorithm to calculate a salt hash value for the electronic message using the salt key of the sender and at least some of the message data 245, i.e., a second item of message-specific information); and
determining that the second sent-message identifier is not valid by comparing the sent-message identifier to the second sent-message identifier, wherein the second item of message-specific information is not valid if the sent-message identifier does not match the second sent-message identifier (Engert figs. 1, 3 and 6 and paragraphs 35, 39 and 56: verification manager 305 compares the locally generated salt hash value to the salt hash value included in the header of the electronic message that was received and determines the electronic message is invalid when the salt hash values do not match).”

Regarding Claim 6, the combination of Engert and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “wherein the hash function is a secure hash algorithm (Engert paragraph 31: the hash algorithm may be SHA-256).”

Regarding Claim 7, the combination of Engert and Brosnan discloses all of the limitations of Claim 1.
Additionally, Engert discloses “wherein the item of message specific information comprises an account identifier (Engert fig. 4 and paragraph 46: the message data used to create the salt hash may include the sender FROM message address, i.e., an account identifier).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Engert discloses “A non-transitory computer readable medium including one or more instructions that, when executed by a message management service, cause the message management service to perform operations... (Engert fig. 8 and paragraphs 13 and 68: computer-readable storage medium 824 comprising machine executable instructions implementing a method for verifying the authenticity of a sender of an electronic message).

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Engert discloses “A system (Engert figs. 1 and 8 and paragraphs 13 and 63: computer system 600 implementing a method for verifying the authenticity of a sender of an electronic message), comprising:
one or more processors (Engert fig. 8 and paragraphs 64-65: processing device 802); and
a memory having one or more instructions stored thereon, which, when executed by a message management service, performs one or more operations... (Engert fig. 8 and paragraphs 64 and 67-68: secondary memory 816 including computer-readable storage medium 824 comprising machine executable instructions implementing a method for verifying the authenticity of a sender of an electronic message)”.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Engert and Brosnan in view of Edelen et al., Pub. No. US 2009/0234924 A1, hereby “Edelen”.

Regarding Claim 2, the combination of Engert and Brosnan discloses all of the limitations of Claim 1.
However, while Engert discloses adding the calculated salt hash value to the header of the electronic message and sending the electronic message to the recipient (Engert paragraphs 33 and 46), the combination of Engert and Brosnan does not explicitly disclose “generating, by the message management service, a thread identifier for the message; and
adding, by the message management service, the thread identifier to the message before sending the message to the message provider.”
In the same field of endeavor, Edelen discloses a system and method for automatically associating messages with conversations, wherein a process executing in a messaging server generates a conversation identifier, i.e., a thread identifier, for an outgoing email message and incorporates the generated conversation identifier into the outgoing email message (Edelen figs. 2 and 5 and paragraphs 62 and 85: outgoing message module 48 of messaging server 12 generates a conversation identifier for an outgoing email message and incorporates the generated conversation identifier into the outgoing email message).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Brosnan, to generate and incorporate a conversation identifier into the electronic message before sending as taught by Edelen. One of ordinary skill in the art would have been motivated to combine generating and incorporating a conversation identifier into the electronic message before sending to enable users to quickly locate and read messages associated with a conversation (Edelen paragraph 4).

Insofar as it recites similar claim elements, Claims 9 and 16 are rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Engert, Brosnan and Edelen in view of Dietrich, Pub. No. US 2006/0265456 A1.

Regarding Claim 3, the combination of Engert, Brosnan and Edelen discloses all of the limitations of Claim 2.
Additionally, Edelen discloses “identifying, by the message management service, a child message associated with the message by locating the thread identifier in the child message (Edelen figs. 2, 3 and 4B and paragraphs 58-60, 63 and 80: conversation identification module 44 determines that an incoming email message includes a conversation identifier property, i.e., identifies the incoming email message as a child message based on the conversation identifier)”. 
However, while Engert discloses verifying the authenticity of a sender of a message by comparing a salt hash value generated locally from a received message with a salt hash value included in the header of the received message (Engert paragraphs 38-39 and 55-56), the combination of Engert, Brosnan and Edelen does not explicitly disclose “generating a second sent-message identifier for the child message, wherein the second sent-message identifier for the child message includes a hash value generated using the item of message-specific information and the private key; and

In the same field of endeavor, Dietrich discloses a method for authenticating an electronic message, wherein a computer system determines that a reply message is valid when a hash code extracted from the reply message header matches a hash code that was inserted into the header of an original message (Dietrich figs. 3 and 5 and paragraphs 23-28: computer system 32 determines that a reply message is valid when the hash code extracted from the reply message header matches the hash code of the original message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Engert, as modified by Brosnan and Edelen, to validate a reply message, and thereby validating the conversation identifier in the reply message, by comparing a salt hash value of a reply message with a salt hash value of an original message as taught by Dietrich. One of ordinary skill in the art would have been motivated to combine validating a reply message by comparing a salt hash value of a reply message with a salt hash value of the original message to identify spoofing attempts (Dietrich paragraphs 3 and 8).   

Insofar as it recites similar claim elements, Claims 10 and 17 are rejected for substantially the same reasons presented above with respect to Claim 3.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/            Supervisory Patent Examiner, Art Unit 2449